FENNER, Judge,
concurring.
I concur with the majority opinion except to the extent that the majority opinion states as follows:
As a general rule, calendar congestion alone would seem to be insufficient to provide the exceptional conditions under Rule 68.01. But, as pointed out later, by its very nature a custody case does not lend itself to being conducted by, and potentially decided by a master. Had the parties and a guardian in this case been in agreement for an appointment under Rule 68.01, a much closer question would have been presented.
The above statement indicates grave reservation that calendar congestion is sufficient as an exceptional condition under Rule 68.01 to allow for the appointment of a master. I believe that calendar congestion can be sufficient to constitute an exceptional condition under Rule 68.01. Furthermore, to the extent that the majority opinion could be inter*661preted as prohibiting the appointment of a master in any custody case but under the rarest of circumstances, I take exception.
I do not feel that it is proper for a trial court to totally abdicate its responsibility to assure that the best interests of the child are addressed in a custody dispute, but I believe that the need for the assistance of a master is best left to the sound discretion of the trial court within the confines of Rule 68.01. I particularly do not believe that we should preclude the appointment of a master in the event that all parties, including a guardian ad litem who may be required or appointed within the discretion of the court, agree to the appointment of a master.
The concept of masters in custody disputes is not foreign to Missouri courts. Masters have been used to assist the court in the following eases:
1. State ex rel Busch by Whitson v. Busch, 776 S.W.2d 374 (Mo. banc 1989). This was a habeas corpus proceeding before the Missouri Supreme Court with evidence on the issues of paternity, custody, temporary custody, visitation and child support taken by a special master.
2. R.J. v. S.L.J., 732 S.W.2d 674 (Mo.App.1987). This was an action for dissolution of marriage where a special master was appointed to hear custody and visitation issues.
3. Goldberg v. Goldberg, 691 S.W.2d 312 (Mo.App.1985). This was an action for dissolution of marriage which involved issues of custody and support. A special master was appointed to take evidence in this ease.
4. Ex Parte Ray, 573 S.W.2d 152 (Mo.App.1978). This was a habeas corpus proceeding involving child custody in which a special master was appointed to hear evidence.
5. Matter of WKM, 537 S.W.2d 183 (Mo.App.1976). This case was also a habe-as corpus proceeding involving child custody in which evidence was presented to a special master.
In the ease at bar, a guardian ad litem was required as discussed in the majority opinion. However, since a guardian ad litem was not appointed, no one represented the interests of the child in regard to this cause being assigned to a master. Because the child’s interests were not represented in this decision, I concur with the majority opinion requiring a new trial. It is also troublesome to me that there was no transcript of the evidence taken by the master for review by the trial court or on appeal. It seems to me that the trial court is not able to properly review the findings and conclusions of a master without a transcript of the evidence. To accept the report of a master in a custody proceeding without aid of a transcript is too great of an abdication of the responsibility of the court to assure that the child’s best interests are met.
I agree with the position of the majority that in accordance with Rule 68.01 appointment of a master should be the exception and not the rule. I further agree that the courts have a most important responsibility to see that custody questions are resolved in the best interest of the children.
With the exception of the matters addressed herein, I concur with the majority opinion.